PER CURIAM.
We are unable to say that there was no substantial evidence to support the findings of the lower Court that the plaintiff rented an apartment instead of hotel accommodations, and that, therefore, there was an overcharge as found, but we think that the evidence fails to show that the overcharge was willful or due to the failure to take reasonable precautions and, therefore, the plaintiff is entitled to recover only the amount of the overcharge, plus a reasonable attorney’s fee. The case, however, will be affirmed on the condition that the plaintiff within thirty days enters a remittitur of two-thirds of the recovery allowed, and two-thirds of the attorney’s fee. Otherwise the case will stand reversed for a new trial.